Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lotan (Vol. 332 No. 21 RETINOIC ACID RECEPTOR-/3 IN PREMALIGNANT ORAL LESIONS of record) in view of Prencipe et al. (EP 1755552), Curd et al. (US PG pub. 2007/0037779A1) and Kligman et al. (USP 4,985,235).
Lotan teaching retinoids are effective in the treatment and prevention of certain human cancers including premalignant oral lesions in the oral mucosa. Patients with premalignant oral lesions were treated with isotretinoin (abstract). Isotretinoin prevents the development of cancer in patients with premalignant oral lesions (e.g. leukoplakia) (page 1405, second column, first paragraph). Thus, Lotan teaches the treatment of oral lesions using isotretinoin.
Lotan does not teach use of thickening agents or occlusive backing layer. Lotan also does not exemplify topical application with polymer claimed.

Curd et al. discloses prevention of thrombotic disorders with active vitamin D compounds. Curd et al. teaches formulation which can be in an oral, topical, mucosal, buccal or parenteral form, see [0154]. The reference teaches use of the drugs such as 
	Kligman et al. teaches topically applying retinoic acid in an amount effective to retard peridontoclasia and gingivitis where said amount is insufficient to be excessively irritating to tissue (see abstract, column 3, lines 40-50) including mucosal tissues (column 2, lines 1-10, column 4, lines 60-65).  The retinoic acid is topically applied and may be present in about 0.05% by weight (column 4, lines 30-40).  The dosage is taught to be applied daily (column 4, lines 40-45).  The preferred amount of retinoic acid is about 0.01% to about 0.5 wt% (column 5, lines 25-35).  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oral care composition taught by the ‘Prencipe for administering the isotretinoin compound taught by Lotan because the Prencipe teaches known composition to be used in the oral surface for delivery of active agents, wherein the delivery time is taught to be optimally controlled through use of polymeric matrix [0008] and Curd teaches use of tretinols for topical administration.  It would have been further obvious to one of ordinary skill to have used the known amounts of retinoic acid because Kligman teaches use of known amounts of retinoic acids for oral application. (The preferred amount of retinoic acid is about 0.01% to about 0.5 wt% (column 5, lines 25-35).  

				Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 11 of USP 10,813,880. The instant claims recite an oral adhesive pharmaceutical film comprising: a mucoadhesive layer comprising about 0.05% w/w to about 0.5% w/w isotretinoin or a pharmaceutically acceptable salt thereof, a vinylpyrrolidone-vinyl acetate co-polymer and a polyvinylpyrrolidone (PVP); and an occlusive backing layer. The patented claims recite an oral adhesive pharmaceutical film comprising: a mucoadhesive layer comprising about 0.1% w/w to about 0.3% w/w isotretinoin or a pharmaceutically acceptable salt thereof, about 11% w/w to about 18% w/w vinylpyrrolidone-vinyl acetate co-polymer and about 50% w/w to about 60% w/w polyvinylpyrrolidone (PVP); and an occlusive ingestible backing layer, wherein the film provides substantially one-directional release of the isotretinoin, and wherein using a USP 3 or USP 7 dissolution apparatus, at least 85% of the isotretinoin in the mucoadhesive layer is released after 20 minutes. The patented composition reads on the instant composition comprising isotretinoin, polymer and backing layer.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 7 of USP 10,874,607. The instant claims recite an oral adhesive pharmaceutical film comprising: a mucoadhesive layer comprising about 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612